                    IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION

GURAL FOSTER,                               *
                                            *
                     Plaintiff,             *
vs.                                         *        No. 4:18-cv-00890-SWW
                                            *
                                            *
LONOKE COUNTY CIRCUIT                       *
COURT and ARKANSAS                          *
SUPREME COURT OF APPEALS,                   *
                                            *
                     Defendants             *

                                      JUDGMENT

      Consistent with the Order that was entered on this day, it is Considered, Ordered,

and Adjudged that this action is hereby dismissed.


                    Dated this 7th day of December, 2018.


                                  /s/Susan Webber Wright
                                  UNITED STATES DISTRICT JUDGE
